DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 12/03/2020.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipated nor rendered obvious the claimed surgical anvil assembly for use with a circular stapling instrument, comprising: an anvil center rod; an anvil head pivotally coupled to the anvil center rod and movable between a first, operative condition and a second, tilted condition; and a ring assembly disposed within a recess of the anvil head and movable within the recess from a proximal position preventing pivotal movement of the anvil head from the first, operative condition, to a distal position permitting pivotal movement of the anvil head to the second, tilted condition, wherein the ring assembly includes: a backup member configured to engage the anvil center rod when the ring assembly is in the proximal position; a first cut ring nested with the backup member and being fabricated from a first material, the first cut ring defining a recess therein; and a second cut ring disposed within the recess such that the second cut ring is disposed within the first cut ring, the second cut ring being fabricated from a second material that is softer than the first material. The prior art does not specifically disclose or suggest the ring assembly as claimed including a first cut ring nested with a backup member wherein the first ring includes a recess, a second ring disposed within the recess of the first ring such that the second ring is disposed within the first but ring and the second cut ring is fabricated from a softer material than the first cut ring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731